Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/05/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014081708A to Toyoji (hereinafter Toyoji) (already in IDS) in view of US9640244 Jeter et al. (hereinafter Jeter).

Regarding Claim 1: Toyoji discloses:
“A method for calibrating a measuring circuit automatically in a process to be measured” (para 0001 – “an instrument calibration test system, an instrument calibration test apparatus, an instrument calibration test method and a program that support test work
“connecting a calibrator to a starting point of a measuring circuit in the process to be measured (para 0003 – “the examiner goes to the place where the detector (i.e. measuring circuit, added by examiner) installed in the plant is located …, connects the test terminal (i.e. calibrator, added by examiner) to the detector”); 
“feeding a desired impulse from the calibrator into the starting point of the measuring circuit (para 0008 – “a test terminal (i.e. calibrator, added by examiner) inputs a simulated input value (i.e. feeding a desired impulse, added by examiner) to an instrument installed in a plant to perform an instrument calibration test”); 
“reading the measurement result given by the measuring circuit at the end point of the measuring circuit in a control room (para 0008 – “the simulated detection value detected by the instrument into which the simulated input value is input is acquired via the first path (i.e. reading the measurement result, added by examiner)”); and
“sending the read measurement result digitally back to the calibrator” (para 0008 – “the simulated input value is acquired from the test terminal via the second path (i.e. sent back to the calibrator, added by examiner)… the simulated input value and the simulated detection value are compared, the test result of the instrument is managed, and the test terminal is notified of the test result via the second path”).
Toyoji is silent on “ wherein that the method further comprises the following step: storing both the impulse and the read measurement result 
However, Jeter discloses:
 “wherein that the method further comprises the following step: storing both the impulse and the read measurement result automatically in a desired place so that the storing of the impulse is delayed, so that the sent measurement result can be stored at the same time as the impulse, and connected as a numerical value pair” (Col. 2, ll. 10-22 – “the various parameters calibrated include a reference voltage used to distinguish a logic zero from a logic one, and a delay applied to a data strobe signal that is used to synchronize transfers of data between the memory and the memory controller. Other parameters may be calibrated as well (e.g., a code applied to a delay locked loop associated with the data strobe signal). At least one of the performance states for which initial calibrations are performed may include active on-die termination. The on-die termination may be inactive for at least one other performance state”; Col. 5, ll. 46- 51 - “Physical layer 14 includes a delay circuit 30 that is coupled to receive an input clock signal (interpreted as the impulse, added by examiner) (‘Clk’). In the embodiment shown, delay circuit 30 may include two separate paths to apply delays to the input clock signal to generate a read data strobe (interpreted as the sent measurement result, added by examiner) (‘RdDQS’) and a write data strobe (‘WrDQS’)”.


Regarding Claim 2: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Toyoji further discloses:
“wherein that the desired place for storing is a calibrator, a dedicated server or an external server situated in a cloud” (para 0034 – “the instrument calibration test apparatus 3 receives the simulated detection value A2 from the process computer 9 via the computer interface 35 (step S6), and stores the simulated detection value A2 as a test result in the recording unit 39 (i.e. dedicated server, added by examiner)”).


Regarding Claim 4: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Toyoji further discloses:
“wherein that the method further comprises the following steps: sending the read measurement result via radio to a mobile phone or smart device; and The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32 (i.e. mobile phone or smart device, added by examiner)”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  

Regarding Claim 5: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
	Toyoji further discloses:
“wherein that the method further comprises the following step: sending the read measurement result directly by means of a Wifi, Bluetooth, 3G, 4G, 5G or Ethernet connection from the control room to the calibrator” (para 0050 – “The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32 (i.e. mobile phone or smart device, )”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  


Regarding Claim 8: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Jeter further discloses:
“wherein that the method further comprises the following steps: repeating the measurement through a desired measuring area; and storing the results of each measuring point in the measuring area as numerical value pairs in a desired location” (Col. 2, ll. 10-22 – “the various parameters calibrated include a reference voltage used to distinguish a logic zero from a logic one, and a delay applied to a data strobe signal that is used to synchronize transfers of data between the memory and the memory controller. Other parameters may be calibrated as well (e.g., a code applied to a delay locked loop associated with the data strobe signal). At least one of the performance states for which initial calibrations are performed may include active on-die termination. The on-die termination may be inactive for at least one other performance state”; Col. 8, ll. 45-48 - “the loop including blocks 405, 410, and 415 may be repeated multiple times and may include performing a full set of calibrations Physical layer 14 includes a delay circuit 30 that is coupled to receive an input clock signal (interpreted as the impulse, added by examiner) (‘Clk’). In the embodiment shown, delay circuit 30 may include two separate paths to apply delays to the input clock signal to generate a read data strobe (interpreted as the sent measurement result, added by examiner) (‘RdDQS’) and a write data strobe (‘WrDQS’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji, as taught by Jeter, in order to improve the accuracy of obtaining the correct response measuring the signal after the signal has been stabilized and the time is synchronized. 

Regarding Claim 9:  Toyoji discloses:
“A system for calibrating a measuring circuit automatically in a process to be measured” (para 0001 – “an instrument calibration test system, an instrument calibration test apparatus, an instrument calibration test method and a program that support test work”), which system comprises: 
“a calibrator, which is connected to a starting point of the measuring circuit of a process to be measured” (para 0003 – “the examiner goes to the place where the detector (i.e. measuring circuit, added by examiner) installed in the plant is located …, connects the test terminal (i.e. calibrator, added by examiner) to the detector”), where 
“the calibrator comprises a controller” (para 0017 – “the instrument calibration test system 10 includes controllers 7-1 to 7-u (u ≧ 2)”); 
“an impulse signal, which is arranged to be fed from the calibrator to the starting point of the measuring circuit as controlled by the controller” (para 0008 – “a test terminal (i.e. calibrator, added by examiner) inputs a simulated input value (i.e. feeding an impulse signal, added by examiner) to an instrument installed in a plant to perform an instrument calibration test”; para 0033 – “The controller 7-1 collects the simulated detection value A2 (i.e. the impulse signal, added by examiner), which is digital data, from the input / output device 6-1.”); 
“an end point of the measuring circuit in a control room, where the measurement result given by the measuring circuit can be read” (para 0008 – “the simulated detection value detected by the instrument into which the simulated input value is input is acquired via the first path (i.e. reading the measurement result, added by examiner)”); and
“transmission means for sending the read measurement result digitally back to the calibrator” (para 0015 – “The simulated input value A1 transmitted from the test terminal 2 to the instrument calibration test device 3 via the wireless communication line (i.e. transmission means, added by examiner)”; para 0008 - “the simulated input value is acquired from the test terminal via the second path (i.e. sent back to the calibrator, added by examiner)… the simulated input value and the simulated detection value are compared, the test result of the instrument is managed, and the test terminal is notified of the test result via the second path”).
Toyoji is silent on:
“wherein that the system further comprises: storing means, which are arranged to store both the impulse and the read measurement result automatically in a desired place, so that the system further comprises a delay module for delaying the storing of the impulse, so that the sent measurement result can be stored at the same time as the impulse, and connected as a numerical value pair”.  
However, Jeter discloses:
“wherein that the system further comprises: storing means, which are arranged to store both the impulse and the read measurement result automatically in a desired place, so that the system further comprises a delay module for delaying the storing of the impulse, so that the sent measurement result can be stored at the same time as the impulse, and connected as a numerical value pair” (Col. 2, ll. 10-22 – “the various parameters calibrated include a reference voltage used to distinguish a logic zero from a logic one, and a delay applied to a data strobe signal that is used to synchronize transfers of data between the memory and the memory controller. Other parameters may be calibrated as well (e.g., a code applied to a delay locked loop associated with the data strobe signal). At least one of the performance states for which initial calibrations are performed may include active on-die termination. The on-die termination may be inactive for at least one other performance state”; Col. 5, ll. 46- 51 - “Physical layer 14 includes a delay circuit 30 that is coupled to receive an input clock signal (interpreted as the impulse, added by examiner) (‘Clk’). In the embodiment shown, delay circuit 30 may include two separate paths to apply delays to the input clock signal to generate a read data strobe (interpreted as the sent measurement result, added by examiner) (‘RdDQS’) and a write data strobe (‘WrDQS’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji, as taught by Jeter, in order to improve the accuracy of obtaining the correct response measuring the signal after the signal has been stabilized and the time is synchronized. 

Regarding Claim 10: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
Toyoji further discloses:
“wherein that the desired place for storing is a calibrator, a dedicated server or an external server situated in a cloud” (para 0034 – “the instrument calibration test apparatus 3 receives the simulated detection value A2 from the process computer 9 via the computer interface 35 (step S6), and stores the simulated detection value A2 as a test result in the recording unit 39 (i.e. dedicated server, added by examiner)”).


Regarding Claim 12: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
Toyoji further discloses:
“wherein that the system further comprises: a mobile phone or smart device, to which the read measurement result is sent via radio; and additionally the mobile phone or smart device is arranged to send the read measurement result to the calibrator via a Bluetooth connection” (para 0050 – “The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32 (i.e. mobile phone or smart device, added by examiner)”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  

Regarding Claim 13: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
Toyoji further discloses:
“wherein that the system further comprises: said control room, which is arranged to send the read measurement result directly to a calibrator by means of a Wfi, Bluetooth, 3G, 4G, 5G or Ethernet connection” (para 0050 – “The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32 (i.e. mobile phone or smart device, added by examiner)”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  

  Regarding Claim 16: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
Jeter further discloses:
“wherein that the system is further arranged to: repeat the measurement through a desired measuring area; and store the results of each measuring point in the measuring area as numerical pairs in a desired place” (Col. 2, ll. 10-22 – “the various parameters calibrated include a reference voltage used to distinguish a logic zero from a logic one, and a delay applied to a data strobe signal that is used to synchronize transfers of data between the memory and the memory controller. Other parameters may be calibrated as well (e.g., a code applied to a delay locked loop associated with the data strobe signal). At least one of the performance states for which initial calibrations are performed may include active on-die termination. The on-die termination may be inactive for at least one other performance state”; Col. 8, ll. 45-48 - “the loop including blocks 405, 410, and 415 may be repeated multiple times and may include performing a full set of calibrations for at least one state in which ODT is active and at least one other state in which ODT is not active”; Col. 5, ll. 46- 51 - “Physical layer 14 includes a delay circuit 30 that is coupled to receive an input clock signal (interpreted as the impulse, added by examiner) (‘Clk’). In the embodiment shown, delay circuit 30 may include two separate paths to apply delays to the input clock signal to generate a read data strobe (interpreted as the sent measurement result, added by examiner) (‘RdDQS’) and a write data strobe (‘WrDQS’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji, as taught by Jeter, in order to improve the accuracy of obtaining the correct response measuring the signal after the signal has been stabilized and the time is synchronized. 

Regarding Claim 17: Toyoji discloses:
“A non-transitory computer readable medium having a computer program for calibrating a measuring circuit automatically in a process to be measured, The instrument calibration test system 10 realizes an instrument calibration test method in which internal blocks, which will be described later, cooperate with each other by executing a program by a computer”; para 0062 – “When a series of processes are executed by software, it can be executed by a computer in which the programs constituting the software are embedded in dedicated hardware or a computer in which programs for executing various functions are installed. For example, a program constituting the desired software may be installed and executed on a general-purpose personal computer or the like”);
“feeding a desired impulse from the calibrator into the starting point of the measuring circuit after the calibrator has manually been connected to the starting point of the measuring circuit in the process to be measured” (para 0003 – “the examiner goes to the place where the detector installed in the plant is located (hereinafter, also referred to as "site"), connects the test terminal to the detector (interpreted as the connection performed manually, added by examiner)”; para 0008 – “a test terminal (i.e. calibrator, added by examiner) inputs a simulated input value (i.e. feeding a desired impulse, added by examiner) to an instrument installed in a plant to perform an instrument calibration test”); 
“reading the measurement result given by the measuring circuit at the end point of the measuring circuit in a control room” (para 0008 – “the simulated detection value detected by the instrument into which the simulated input value is input is acquired via the first path (i.e. reading the measurement result, added by examiner)”); and 
“sending the read measurement result digitally back to the calibrator; wherein that the computer program is further arranged to perform the following step” (para 0008 – “the simulated input value is acquired from the test terminal via the second path (i.e. sent back to the calibrator, added by examiner)… the simulated input value and the simulated detection value are compared, the test result of the instrument is managed, and the test terminal is notified of the test result via the second path”).
Toyoji is silent on “ wherein that the method further comprises the following step: storing both the impulse and the read measurement result automatically in a desired place, so that the storing of the impulse is delayed, so that the sent measurement result can be stored at the same time as the impulse, and connected as a numerical value pair”.
However, Jeter discloses:
 “wherein that the method further comprises the following step: storing both the impulse and the read measurement result automatically in a desired place so that the storing of the impulse is delayed, so that the sent measurement result can be stored at the same time as the impulse, and connected as a numerical value pair” (Col. 2, ll. 10-22 – “the various parameters calibrated include a reference voltage used to distinguish a logic zero from a logic one, and a delay applied to a data strobe signal that is used to synchronize transfers of data between the memory and the memory controller. Other parameters may be calibrated as well (e.g., a code applied to a delay locked loop associated with the data strobe signal). At least one of the performance states for which initial calibrations are performed may include active on-die termination. The on-die termination may be inactive for at least one other performance state”; Col. 5, ll. 46- 51 - “Physical layer 14 includes a delay circuit 30 that is coupled to receive an input clock signal (interpreted as the impulse, added by examiner) (‘Clk’). In the embodiment shown, delay circuit 30 may include two separate paths to apply delays to the input clock signal to generate a read data strobe (interpreted as the sent measurement result, added by examiner) (‘RdDQS’) and a write data strobe (‘WrDQS’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji, as taught by Jeter, in order to improve the accuracy of obtaining the correct response measuring the signal after the signal has been stabilized and the time is synchronized. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoji in view of Jeter and in further view of US20100005336 to Jordan et al. (hereinafter Jordan).

Regarding Claim 3: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Toyoji further discloses:
“wherein that the method further comprises the following steps: sending the read measurement result from the dedicated server to a calibrator by means of a Wifi, Bluetooth, 3G, 4G, 5G or Ethernet connection” (para 0050 – “The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  
The Toyoji/Jeter combination is silent on:
“sending the read measurement result via an OPC connection to a dedicated server”.
However, Jordan discloses: 
“sending the read measurement result via an OPC connection to a dedicated server” (para 0006 – “In order to standardize the communications interfaces between the different devices and software programs and thereby standardize communication, the OPC interface has been developed and agreed as a standard in the process automation sector. Nowadays OPC-based communication is mainly used between the management layer and the control layer. OPC-based communication of this kind can also be used between a business/office level and the management layer or within the same layers. Data or more specifically process variables are exchanged or transmitted via OPC connections”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji/Jeter combination, as taught by Jordan, in order to have the reliable connection with correspondingly shorter downtimes or failure frequencies (Jordan, para 0007), hence making the process of measuring circuit more reliable.
Regarding Claim 11: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
Toyoji further discloses:
“wherein that the system further comprises: additionally the dedicated server is arranged to send the read measurement result to a calibrator by means of a Wifi, Bluetooth, 3G, 4G, 5G or Ethernet connection” (para 0050 – “The control unit 37 transmits the document read from the recording unit 39 (i.e. dedicated server, added by examiner) in response to the request from the test terminal 2 to the test terminal 2 (i.e. calibrator, added by examiner) via the wireless communication unit 32”; para 0059 – “Although it is possible to wirelessly communicate between the test terminal 2 and the instrument calibration test device 3, data may be transmitted and received by wired communication”; para 0060 – “Further, although the test terminal 2 is a tablet type terminal, an easily portable electronic device such as a notebook PC or a mobile phone may be used for the test terminal 2”).  
The Toyoji/Jeter combination is silent on:
“a dedicated server, to which the read measurement result is sent via an OPC connection”.
However, Jordan discloses: 
“a dedicated server, to which the read measurement result is sent via an OPC connection” (para 0006 – “In order to standardize the communications interfaces between the different devices and software programs and thereby standardize communication, the OPC interface has been developed and agreed as a standard in the process automation sector. Nowadays OPC-based communication is mainly used between the management layer and the control layer. OPC-based communication of this kind can also be used between a business/office level and the management layer or within the same layers. Data or more specifically process variables are exchanged or transmitted via OPC connections”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji/Jeter combination, as taught by Jordan, in order to have .
  
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoji in view of Jeter and in further view of US20030154044 by Lundstedt et al. (hereinafter Lundstedt).

Regarding Claim 6: The Toyoji/Jeter combination discloses the method according to Claim 1 (see the rejection for Claim 1).
	Toyoji/Jeter combination is silent on: 
“wherein that the method further comprises the following step: connecting the calibrator and control room to a network, which can be the internet” . 
However, Lundsted discloses:
“wherein that the method further comprises the following step: connecting the calibrator and control room to a network, which can be the internet” (para 0142 – “the on-site location sensor 2 and central processor 10 may be connected to one another via a global, public network such as the Internet. Alternatively, a local or global private network or combination of public and private communication links may be employed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, 

Regarding Claim 7: The Toyoji/Jeter combination discloses the method according to Claim 4 (see the rejection for Claim 4).
	Toyoji/Jeter combination is silent on:
“wherein that the mobile phone or smart device comprises a dedicated application for managing connections and data transfer”.  
However, Lundstedt discloses:
“wherein that the mobile phone or smart device comprises a dedicated application for managing connections and data transfer” (para 0144 – “The system architecture based on use of the Internet as the communication link is shown in FIG. 3. This diagram shows software components of the hardware illustrated in FIG. 1. Data acquisition by the analytical instrument 30 is initiated by the user interface 32. Connection between the user interface 32 and the central processor 10 is provided by the ASP (active server page) 50 running on a web server and controlling the communications”; para 0282 – “Once Internet connectivity was established, operators at both sites initiated secure connections to the central processor 10, using a graphical user interface on the local processor 34, and entered device-specific unique user identification codes and passwords for approval by the security controller 54. Successful connection to the central processor 10 typically occurred within one minute”; para 0283 – “. This remote user-supplied sample identification data, along with the subsequently acquired multichannel data, was transmitted to the central processor 10 and used by the analysis engine 56 to select the appropriate parameters from the data repository 58”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji/Jeter combination, as taught by Lundstedt, in order to ensure the reliable connection between parts of the system using the dedicated application for managing connections and data transfer.

Regarding Claim 14: The Toyoji/Jeter combination discloses the method according to Claim 9 (see the rejection for Claim 9).
	Toyoji/Jeter combination is silent on: 
“wherein that the system further comprises: a network connection for connecting the calibrator and control room to a network, which can be the internet”.  
However, Lundstedt discloses: 
“wherein that the system further comprises: a network connection for connecting the calibrator and control room to a network, which can be the internet” (para 0142 – “the on-site location sensor 2 and central processor 10 may be connected to one another via a global, public network such as the Internet. Alternatively, a local or global private network or combination of public and private communication links may be employed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji/Jeter combination, as taught by Lundstedt, in order to ensure the reliable connection between parts of the system via the network, which can be the Internet.

Regarding Claim 15: The Toyoji/Jeter combination discloses the method according to Claim 12 (see the rejection for Claim 12).
	Toyoji/Jeter combination is silent on: 
“wherein that the mobile phone or smart device comprises a dedicated application for managing connections and data transfer”.
However, Lundstedt discloses:
“wherein that the mobile phone or smart device comprises a dedicated application for managing connections and data transfer” (para 0144 – “The system architecture based on use of the Internet as the communication link is shown in FIG. 3. This diagram shows software components of the hardware illustrated in FIG. 1. Data acquisition by the analytical instrument 30 is initiated by the user interface 32. Connection between the user interface 32 and the central processor 10 is provided by the ASP (active server page) 50 running on a web server and controlling the communications”; para 0282 – “Once Internet connectivity was established, operators at both sites initiated secure connections to the central processor 10, using a graphical user interface on the local processor 34, and entered device-specific unique user identification codes and passwords for approval by the security controller 54. Successful connection to the central processor 10 typically occurred within one minute”; para 0283 – “This remote user-supplied sample identification data, along with the subsequently acquired multichannel data, was transmitted to the central processor 10 and used by the analysis engine 56 to select the appropriate parameters from the data repository 58”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for calibrating a measuring circuit automatically in a process to be measured, disclosed by Toyoji/Jeter combination, as taught by Lundstedt, in order to ensure the reliable connection between parts of the system using the dedicated application for managing connections and data transfer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170272090A1 to Wei et al. discloses a signal calibration circuit and a signal calibration method, modifying the calibration signal and outputting the modified calibration signal.

US20120303324A1 to Nakatani et al. discloses the control system for providing diagnostic pulse signal.
US20120200435A1 to Ngo et al. discloses the apparatuses and methods for fractional delay calculation using a coefficient lookup table.
US20020013133A1 to Lam discloses an apparatus for implementing true time delay digital beamformers in array antennas.
US3535637 to Goransson discloses the method and apparatus for calibration of electrical measuring transducer devices.
Any inquiry concerning this communication or earlier	communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863